DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The reference numerals for the steps in Fig. 2A and 2B are “51”, “52”, … “511”, etc. when the Specification discloses the steps are “S1”,”S2”,… “S11”, etc. Each step is preceded by a “5” when the Specification precedes each step by an “S”. Either the Specification or the Drawings must be amended such that the numerals are consistent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 11-18 are objected to because of the following informalities:
Claim 11 recites “…is determined from the voltage across, and/or through, the electric motor”. Both commas are extraneous.
Claims 11-18 recite “A method as claimed in claim…”. As these methods depend from an earlier claim, they should recite “The method as claimed in claim…” or simply “The method as in claim…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the power of the high pressure fuel pump”. The limitation lacks antecedent basis. Claim 16 depends from claim 10 which recites “power to the high pressure fuel pump” which differs from “power of the high pressure fuel pump”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Käsbauer et al. (US PGPub 2006/0243244), hereinafter “Kasbauer”.
Regarding claim 10, Kasbauer discloses a method of testing a fuel injection system or components thereof, the method comprising:
running a high pressure fuel pump (14) to provide fluid under pressure to the fuel injection system (15, 22, 23) or the components (¶0024,0027);
controlling pump flow of the high pressure fuel pump with an inlet metering valve (VCV) (¶0025); and
controlling current or voltage supplied to the inlet metering valve based on power to the high pressure fuel pump (¶0034).

Regarding claim 11, Kasbauer discloses the high pressure fuel pump is driven by an electrical motor (¶0031) and the power is determined from the voltage across, and/or current through, the electrical motor (¶0034 – Kasbauer discloses the power supply is switched off, inherently if the power supply is off, the voltage and/or current of the electric motor will be zero, the claim does not recite measuring the current or voltage at the motor, only that it is determined from the voltage or current).

¶0034 – Kasbauer discloses when the power supply is switched off, the current becomes zero current, inherently the current will be zero regardless of any other factor).

Regarding claim 13, Kasbauer discloses the components are one or more fuel injectors (23) (¶0027).

Regarding claim 14, Kasbauer discloses the one or more fuel injectors are supplied via a common rail (15) fluidly located between the high pressure fuel pump and the one or more fuel injectors (¶0024,0027).

Regarding claim 15, Kasbauer discloses the common rail includes a pressure control valve (PCV) (¶0026 – Kasbauer discloses the PCV is connected to common rail 15 and therefore may be considered to be included with the common rail).

Regarding claim 16, while Kasbauer does not explicitly disclose “the power of the high pressure fuel pump is kept above a minimum threshold level or below a maximum threshold level”, there is inherently a maximum power threshold level that can be supplied by the vehicle power system, and power could not be supplied to the pump above that maximum value.

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 recites the limitation “controlling the current or the voltage supplied to the inlet metering valve comprises incrementing the current or the voltage based on whether the current or the voltage or power is below or above a minimum threshold or a maximum threshold respectively.”
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ROBERT A WERNER/Patent Examiner, Art Unit 3747